In a proceeding inter alla to compel the respondent Commissioners of Elections to accept, as timely filed, (1) a certificate of the petitioner Nassau Democratic County Committee nominating the three individual petitioners as the candidates of the Democratic' Party for the public office of Judge of the County Court of the County of Nassau in the General Election to be held on November 6, 1973 and (2) the acceptances of said individual petitioners, the appeal is from a judgment of the Supreme Court, Nassau County, entered October 10, 1973, which granted the petition. Judgment affirmed, without costs (see Badillo v. Kate, 32 N Y 2d 825). Hopkins, Acting P. J., Latham, Gulotta and Benjamin, JJ., concur.